Citation Nr: 0121720	
Decision Date: 08/28/01    Archive Date: 09/04/01

DOCKET NO.  99-11 613A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to a compensable disability rating for right 
ear hearing loss.

2.  Entitlement to a disability rating in excess of 
10 percent for a painful left knee with large effusion and 
medial joint line tenderness.

3.  Entitlement to a disability rating in excess of 
20 percent for low back sprain.


REPRESENTATION

Appellant represented by:	Nevada Office of Veteran 
Services


WITNESSES AT HEARING ON APPEAL

The veteran, his spouse, and his son


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from March 1963 to February 1965.  
These matters come to the Board of Veterans' Appeals (Board) 
from a May 1998 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO), in which the RO increased 
the rating for the left knee disability from zero to 
10 percent and increased the rating for low back sprain from 
10 to 20 percent.  In a November 1998 rating decision the RO 
denied entitlement to a compensable disability rating for 
right ear hearing loss.  The veteran perfected appeals of the 
denials of higher ratings.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, obtained all relevant evidence 
designated by the veteran, and provided him VA medical and 
audiometric examinations in order to assist him in 
substantiating his claim for VA compensation benefits.

2.  The average puretone decibel threshold in the right ear 
is 66 decibels, with speech discrimination ability of 
92 percent correct, and the hearing acuity in the left ear is 
presumed to be normal.

3.  A painful left knee with large effusion and medial joint 
line tenderness is manifested by complaints of pain and 
stiffness, tenderness, reduced strength, crepitus, and range 
of motion from three to 78 degrees.

4.  Low back sprain is manifested by complaints of pain, but 
the veteran's predominant low back disability is due to a 
non-service connected disorder.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
right ear hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 and Supp. 2001); 38 C.F.R. §§ 4.1, 4.3, 4.85, 
Tables VI and VII, 4.86, Diagnostic Code 6100 (2000).

2.  The criteria for a disability rating in excess of 
10 percent for a painful left knee with large effusion and 
medial joint line tenderness are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 and Supp. 2001); 38 C.F.R. §§ 4.1, 
4.3, 4.40, 4.45, 4.71, Plate II, 4.71a, Diagnostic Code 5257 
(2000).

3.  The criteria for a disability rating in excess of 
20 percent for low back sprain are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 and Supp. 2001); 38 C.F.R. §§ 4.1, 
4.3, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5295 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records show that on entering 
service in February 1963 he did not report having any joint 
deformities, and no abnormalities were found on examination.  
His hearing acuity was within normal limits in both ears.  In 
April 1963, less than two months after entering active duty, 
he complained of low back pain and reported having recently 
been told by a private provider that he had 
spondylolisthesis.  An X-ray study at that time showed spina 
bifida occulta of L5-S1 and a defect in the pars 
interarticularis of the right lamina at L5, with no 
significant displacement of L5 on S1.  His complaints were 
then assessed as spondylolysis of L5.

On referral to the Orthopedic Clinic in April 1963, the 
veteran stated that the onset of his back problems began in 
1957 when he fell down some steps.  The physical examination 
was negative, and based on the X-ray results the orthopedist 
assessed his complaints as spondylolysis.  The veteran was 
then returned to duty with no restrictions.

In June 1963 the veteran reported having had knee problems 
since basic training, which had never previously been 
evaluated.  He then complained of stiffness and 
"excruciating" pain in the kneecap with the knee in a certain 
position.  He denied any history of trauma.  Examination then 
showed no abnormalities other than tenderness, and an X-ray 
study was negative.  He received physical therapy for his 
knee complaints through June 1963.  He continued to complain 
of knee pain in July 1963, and was referred to the Orthopedic 
Clinic.  The orthopedist found slight sub-patellar grating on 
examination, but no other abnormalities, and assessed the 
complaints as questionable mild chondromalacia patella.  The 
veteran continued to receive physical therapy through July 
1963.

The veteran again complained of low back pain in May 1964, 
and the treatment provider noted that he had spondylolysis of 
L5.  On later examination in the Orthopedic Clinic the 
veteran reported having had low back ache for the previous 
five to seven years.  Examination showed increased lumbar 
lordosis, but no other irregularities.  The orthopedist 
referenced X-ray findings of first degree spondylolisthesis 
and spina bifida at L5, and recommended that the veteran 
perform exercises to strengthen his spine.  The veteran was 
then given a permanent limited profile due to the back 
disorder.

The veteran reported in May 1964 that he had incurred trauma 
to the left knee, which was assessed as a bruise.  Later in 
May 1964 he reported having fallen out a window while 
sleepwalking, following which he again had back pain.  The 
treatment provider assessed the complaints of low back pain 
as a back sprain.  During his December 1964 separation 
examination the veteran complained of pain in the left knee 
with kneeling, but registered no complaints regarding the 
back.  The physical examination revealed no abnormalities 
pertaining to the musculoskeletal system.  Audiometric 
testing then showed a puretone threshold of 55 decibels at 
4000 Hertz in the right ear, and normal hearing in the left 
ear.

During a November 1972 VA examination the veteran reported 
having been born with a congenital back problem, which had 
gotten worse with the passage of time.  He also reported 
having slightly injured his back after falling out a window 
in June 1964, but that he had back pain prior to the in-
service injury.  He stated that his left kneecap was 
sensitive to pressure.  Examination disclosed that he walked 
normally and was able to walk on his heels and toes and 
perform a full knee squat without difficulty.  There was full 
range of motion in all joints, with no evidence of any 
deformities.  The examiner provided a diagnosis of low back 
strain prior to completion of X-ray studies.  The X-ray study 
of the lumbosacral spine showed very slight anterior slippage 
of L5 and incomplete fusion of the neural arch, and an X-ray 
study of the knees was negative.  An audiometric examination 
revealed a puretone threshold of 60 decibels at 4000 Hertz in 
the right ear, but threshold levels were otherwise within 
normal limits in the right and left ears.

In a February 1973 rating decision the RO granted service 
connection for high frequency hearing loss in the right ear, 
rated as non-compensable.  Although the service medical 
records indicated that the veteran had chondromalacia patella 
of the left knee prior to the knee trauma in May 1964, and 
regardless of the absence of any objective evidence of knee 
pathology or a diagnosis resulting from the November 1972 
examination, the RO also granted service connection for a 
"bruise of left knee cap."  In the rating decision the RO 
noted that spina bifida and spondylolysis had been diagnosed 
in April 1963, and denied entitlement to service connection 
for incomplete fusion of the neural arch of L5.  Although the 
November 1972 examination had not revealed any evidence of a 
low back disorder not related to the pre-existing 
spondylolysis, the RO also granted service connection for low 
back strain, apparently resulting from the May 1964 fall.  
The left knee and low back disorders were both rated as non-
compensable.

In a July 1973 medical report Byron M. UnKauf, M.D., stated 
that the veteran's complaints of low back pain were due to 
aggravation of the pre-existing congenital anomaly, which he 
described as a Grade I spondylolisthesis.  The veteran had 
reported having back pain since he was a teen-ager, and that 
while in service he fell eight feet out a window and landed 
on his buttocks.  He also reported a recurrence of back 
symptoms a year later while he was working in construction, 
and again in 1973 after walking a long distance on uneven 
ground.

During an orthopedic evaluation by William E. Smith, M.D., in 
August 1973, the veteran again reported having fallen eight 
feet out a window while in service, and stated that the 
diagnosis of spondylolisthesis was initially documented 
during service.  He continued to have intermittent back pain 
following his separation from service.  Dr. Smith also 
attributed the veteran's back problems to spondylolysis of L5 
with associated first degree spondylolisthesis, and 
characterized the deformity as a developmental abnormality.

Although both physicians had attributed the veteran's back 
complaints to a pre-existing developmental abnormality, for 
which the RO had denied service connection, in a November 
1973 decision the Board increased the rating for low back 
strain from zero to 10 percent.

VA treatment records indicate that the veteran continued to 
receive treatment for intermittent back pain.  In February 
1991 he was given hearing aids for bilateral moderate to 
severe high frequency sensorineural hearing loss.  According 
to the available records, the left ear hearing loss was 
initially documented in April 1983.  

The veteran underwent a VA orthopedic examination in 
September 1991, following which the orthopedist again 
attributed his back complaints to spondylolisthesis of L5-S1 
with bilateral pars defect.  He recommended that the veteran 
undergo surgery to remove the loose posterior arch and fuse 
the vertebrae.  An orthopedic examination of the left knee in 
December 1991 resulted in a diagnosis of chondromalacia 
patella.  An X-ray study of the knee at that time showed no 
bony abnormalities.

In conjunction with his October 1997 claim for increased 
ratings for his service-connected disorders, the RO afforded 
the veteran a VA audiometric examination in December 1997.  
Following the testing, however, the audiologist determined 
that the puretone thresholds reported by the veteran were 
invalid due to poor inter-test consistency, inconsistencies 
between his speech recognition threshold and the puretone 
thresholds, and significant variation from a test that had 
been performed earlier in 1997.  She determined that the 
veteran had a hearing loss with a functional overlay.

During a December 1997 VA orthopedic examination the veteran 
reported that the first injury to his back occurred in 1963 
while undergoing hand to hand combat training.  He continued 
to have low back pain following his separation from service 
that had increased in severity.  He described the pain as 
radiating down both legs and claimed to have urinary 
incontinence and impotence.  

On examination the examiner, Dennis Gordon, M.D., noted that 
the veteran was obese, and that he had trouble undressing and 
mounting the examination table.  Dr. Gordon was not able to 
palpate the backbone due to obesity, and the veteran was not 
able to move the spine more than a few degrees in flexion and 
zero degrees in extension.  He could laterally bend to eight 
degrees on the left and 10 degrees on the right, and rotate 
20 degrees to the left and 18 degrees to the right.  His knee 
and ankle jerks were decreased but equal, and his muscle 
strength in the lower extremities was good, except for the 
left knee.  An X-ray study of the lumbosacral spine disclosed 
second degree spondylolisthesis at L5-S1, with the L5 
vertebra having slipped forward nearly 50 percent of the 
vertebral body.  Dr. Gordon assessed the back symptoms as 
painful spondylolisthesis with possible neurological 
complications.

The veteran denied having received any treatment for his left 
knee following his separation from service.  He reported 
having stiffness and a sensation of giving way in the knee, 
and the examiner noted that he definitely limped on the left 
knee.  Examination showed 3+ effusion, tenderness over the 
medial femoral condyle, flexion to 78 degrees, and no 
evidence of instability.  Testing disclosed that his muscle 
strength was weak and painful.  An X-ray study showed 
possible medial joint space narrowing, but no other 
abnormality.  The examiner provided a diagnosis of painful 
knee with large effusion and medial joint line tenderness, 
with relatively normal X-rays.  He stated that a final 
diagnosis would require a magnetic resonance image (MRI), but 
the MRI was apparently not performed.

Based on the results of the December 1997 orthopedic 
examination, the RO increased the rating for low back sprain 
from 10 to 20 percent.  In doing so the RO noted that the 
majority of the veteran's low back disability was due to the 
non-service connected congenital abnormality.  The RO also 
re-characterized the left knee disorder as a painful knee 
with large effusion and medial joint line tenderness, and 
increased the rating from zero to 10 percent.  The RO found 
that the December 1997 audiometric examination was not 
adequate for rating purposes, and deferred rating the right 
ear hearing loss pending completion of an additional 
examination.

In his July 1998 notice of disagreement the veteran asserted, 
in essence, that the December 1997 orthopedic examination was 
not adequate for rating his low back disability because an 
MRI and neurological evaluation was not performed.  He also 
asserted that the functional limitations caused by his low 
back disability warranted a higher rating.  He did not 
distinguish the functional limitations due to the non-service 
connected developmental abnormality from those due to low 
back sprain.  He asserted that the low back disability 
resulted in him being totally unemployable.

The veteran underwent an additional VA audiometric 
examination in October 1998, which revealed puretone decibel 
thresholds as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
60
75
85
LEFT
10
25
50
60

The average puretone threshold in the right ear was 
61 decibels, and speech audiometry revealed speech 
recognition ability of 96 percent in the right ear.  The 
examiner found the test results to be consistent and valid.  
The veteran claimed in his notice of disagreement, however, 
that the testing was invalid because the examiner had tested 
only his left ear, not his right ear.

The veteran presented the report of an audiometric 
examination by James H. Heroy, III, M.D., performed in 
November 1999.  That testing revealed the following results:



HERTZ



1000
2000
3000
4000
RIGHT
35
65
75
90
LEFT
25
25
55
60

The average puretone threshold in the right ear was 
66 decibels.  Speech audiometry was performed, but the 
examination report does not show that the Maryland controlled 
speech discrimination test was used, and the speech 
audiometry results cannot be considered for rating purposes.  
38 C.F.R. § 4.85.

The veteran also presented the report of a March 2000 
audiometric examination conducted by Eileen Puterski, M.S., 
apparently in relation to his former employment at the Nevada 
Nuclear Test Site.  That testing revealed the following:



HERTZ



1000
2000
3000
4000
RIGHT
30
60
75
90
LEFT
20
15
45
55

The average puretone threshold in the right ear was 
64 decibels, but speech audiometry was apparently not 
conducted.

The veteran, his wife, and his son provided testimony at a 
hearing in April 2000.  The veteran stated that he had become 
a carpenter (he was previously an attorney) because he had 
difficulty hearing instructions, and that he had been given 
hearing aids by VA in 1982.  He used crutches to ambulate due 
to back pain, but continued to have back pain.  He also 
suffered from erectile dysfunction, which he attributed to 
his back problem.  He stated that he then weighed almost 
300 pounds, but denied that his weight had any affect on his 
back pain.  He also stated that his left knee sometimes felt 
as if it were going to collapse.  His wife testified that he 
had had a hearing problem for all of the 22 years she had 
known him, and his son also testified regarding his inability 
to hear.

VA treatment records show that the veteran continued to 
received treatment for chronic low back pain that was 
attributed to lumbosacral degenerative disc disease and the 
spondylolisthesis.  He also received ongoing treatment for 
peripheral vascular disease with chronic venous insufficiency 
and venous stasis dermopathy in the lower extremities.  A 
November 1998 VA treatment record indicates that he had 
tripped over a telephone cord and aggravated his long-
standing back pain.  On examination there was tenderness to 
palpation in the paraspinal muscles and pain on lateral 
flexion and rotation, right greater than left.  His 
complaints were then assessed as an exacerbation of 
lumbosacral degenerative joint disease with muscle strain.

An MRI of the lumbosacral spine in January 1999 disclosed 
mild to moderate degenerative changes in the mid and lower 
lumbar spine, and Grade I anterior spondylolisthesis at L5-S1 
with predominantly broad-based disc bulge at that level.  

An X-ray study of the left knee in April 2000 showed mild to 
moderate osteoarthritis in the patellofemoral and medial 
compartments with small to moderate joint effusion.  An X-ray 
study of the lumbosacral spine in April 2000 showed bilateral 
L5 spondylolysis with Grade II spondylolisthesis of L5 on S1, 
with intervening severe disc degeneration at L5-S1 and 
hypertrophic changes at the pars defects, and milder 
degeneration involving the L4-L5 disc and ventral end-plates 
in the remaining lumbar area.

During a May 2000 VA orthopedic examination, which was also 
performed by Dr. Gordon, the veteran stated that he knew that 
he had spondylolisthesis prior to entering service, and that 
he had problems with his back during service.  After 
separating from service he worked 15-20 years as an attorney, 
and the remainder of the time in construction.  He was then 
able to work only 50 percent of the time in construction.  He 
complained of pain in the entire left lower extremity and 
reported receiving treatment for phlebitis, and walked with a 
heavy limp on the left side.

On examination of the back he was able to flex forward to 
90 degrees at the hips, but had to use his hands to return to 
an upright position.  He could laterally bend eight degrees 
to the right and 10 degrees to the left, and was unable to 
rotate or extend the spine.  The straight leg raising test 
was negative to 90 degrees, reflexes were 2+ bilaterally, 
muscle power was strong in the lower extremities, there was 
no evidence of atrophy, and his sensation was intact.  Dr. 
Gordon referenced the January 1999 MRI of the lumbosacral 
spine and the April 2000 X-ray study and found that the 
veteran had pre-existing spondylolisthesis prior to entering 
service in 1963, and that his current impairment was a normal 
progression of the spondylolisthesis commensurate with his 
age.  He stated that there was no evidence of a neurological 
deficit.

Regarding the left knee, examination disclosed 1+ effusion, 
patellofemoral crepitus, range of motion from three degrees 
to 105 degrees of flexion, and no instability.  Dr. Gordon 
referenced the X-ray study performed in conjunction with the 
December 1997 VA examination and noted that those X-rays were 
negative.  He also referenced the current X-ray study, which 
showed mild to moderate osteoarthritis.  Dr. Gordon provided 
a diagnosis of arthritis of the knee and stated that because 
the X-ray study in 1997 was negative, the arthritis was due 
to aging and not the result of trauma.  His opinion was based 
on review of the medical records and the evidence in the 
claims file.

The RO also requested a medical opinion regarding the 
relationship, if any, between the veteran's current back 
disability and the injury that occurred during service.  In a 
May 2000 report Richard Rosenberg, M.D., summarized the 
December 1997 examination by Dr. Gordon, the January 1999 MRI 
results, the April 2000 X-ray findings, and Dr. Gordon's May 
2000 examination.  He found, based on that evidence, that the 
veteran had a congenital and developmental condition of the 
lower back consisting of L5-S1 spondylolisthesis, which over 
the years had developed into L5-S1 disc degeneration.  He 
noted that the December 1997 examination report revealed that 
the veteran had an in-service back injury in 1963, and found 
that the 1963 injury was superimposed on the pre-existing L5-
S1 spondylolisthesis.  He provided the opinion that the 
injury that the veteran incurred in service aggravated the 
L5-S1 spondylolisthesis and accelerated the degenerative 
changes in the low back.

The RO provided the veteran an additional VA audiometric 
examination in May 2000, which revealed the following 
puretone decibel thresholds:



HERTZ



1000
2000
3000
4000
RIGHT
30
60
70
85
LEFT
15
25
45
55

Regarding the right ear, the average puretone threshold was 
61 decibels and speech audiometry revealed speech recognition 
ability of 92 percent.

In order to resolve the conflicting opinions of Drs. Gordon 
and Rosenberg, the RO requested an additional medical opinion 
from William R. Ford, M.D.  In October 2000 Dr. Ford reviewed 
the veteran's medical records and the evidence in the claims 
file, including the medical opinions by Drs. Gordon and 
Rosenberg, and found that the veteran had a congenital L5 
incomplete fusion with major degenerative changes.  He also 
found that the in-service low back injury had not aggravated 
the pre-existing abnormality, which resulted in the current 
low back disability, for the following reasons:

	1.  The onset of the veteran's back symptoms, as 
documented in the service medical records, existed prior 
to him entering service.

	2.  Examination following his claimed injury during 
basic training in April 1963 revealed normal posture, no 
tenderness, full range of motion, and no reflex motor 
changes or sensory loss.  The X-ray study then showed L5 
spondylolysis with no significant slipping, and the 
veteran was returned to full duty without restrictions.

	3.  An examination in May 1964 showed no evidence of 
pain radiation, numbness, paresthesia, or tenderness, 
with full range of motion and a slight increase in 
lordosis.

	4.  The veteran reported no history of back problems 
during his induction and separation examinations.

Dr. Ford provided the opinion that the in-service injury had 
not resulted in the signs and symptoms that would indicate 
that the injury had aggravated the congenital back disorder 
at that time.  He found that the current status of the low 
back disorder was the result of the natural progression of 
the congenital anatomical anomaly, which was the predominant 
cause of the veteran's current disability.

Duty to Assist

The statute pertaining to VA's duty to assist the veteran in 
developing the evidence in support of his claim was recently 
revised.  In accordance with the revised statute, VA has a 
duty to notify the veteran of the evidence needed to 
substantiate his claim.  VA also has a duty to assist the 
veteran in obtaining such evidence, including obtaining 
private records, if a reasonable possibility exists that such 
assistance would aid in substantiating the claim.  

In the case of a claim for compensation benefits, the duty to 
assist also includes obtaining the veteran's service medical 
records and other records pertaining to service; records of 
relevant treatment at VA facilities, or provided at the 
expense of VA; and any other relevant records held by any 
Federal department or agency identified by the veteran.  If 
VA is unable to obtain records identified by the veteran, VA 
must notify him of the identity of the records that were not 
obtained, explain the efforts to obtain the records, and 
describe any further action to be taken to obtain the 
records.  Also in the case of a claim for disability 
compensation, the duty to assist includes providing a medical 
examination or obtaining a medical opinion if such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. §§ 5103 and 5103A (West Supp. 2001).  
These provisions apply to all claims filed on or after the 
date of enactment of the statute, or filed before the date of 
enactment and not yet final as of that date.  Holliday v. 
Principi, 14 Vet. App. 282-83 (2001), mot. for recons. 
denied, __ Vet. App. __ (U.S. Vet. App. Apr. 27, 2001) (per 
curiam order).

The RO provided the veteran statements of the case and 
supplemental statements of the case in September 1998, 
February 1999, March 2000, and February 2001.  In those 
documents the RO informed him of the regulatory requirements 
for establishing higher ratings, the evidence that had been 
considered in evaluating the disabilities, and the rationale 
for not awarding higher ratings.  The RO provided copies of 
the claims file to the veteran in July 1999 and February 
2001.  The RO notified him that his case was being sent to 
the Board, and informed him that any additional evidence that 
he had should be submitted to the Board.  The Board finds, 
therefore, that VA has fulfilled its obligation to inform the 
veteran of the evidence needed to substantiate his claim.

The veteran provided testimony at a hearing before the RO 
Hearing Officer in April 2000, and he has submitted numerous 
statements in support of his appeals.  The RO has obtained 
his VA treatment records and provided him VA medical and 
audiometric examinations in December 1997, October 1998, and 
May 2000, and obtained an additional medical opinion.  The 
Board notes that the available VA treatment records refer to 
additional treatment for spondylolisthesis and degenerative 
disc disease from the VA medical center (MC) in San Diego, 
California, the records of which are not in file.  As will be 
shown below, the Board finds that the veteran's current 
predominant low back disability is not related to the injury 
that he incurred during service.  The additional VA treatment 
records, which refer to the non-service connected back 
impairment, are not, therefore, shown to be relevant to his 
appeal.  The veteran has not indicated the existence of any 
other evidence that is relevant to his claims.  The Board 
concludes that all relevant data has been obtained for 
determining the merits of the veteran's appeals and that VA 
has fulfilled its obligation to assist him in the development 
of the relevant evidence.

Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40.

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  For 
the purpose of rating disabilities due to arthritis, the 
shoulder, elbow, wrist, hip, knee and ankle are considered 
major joints.  38 C.F.R. § 4.45.

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Once the evidence is assembled, the 
Board is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107 (West 1991 and Supp. 2001); see Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 C.F.R. § 4.3.

Analysis

Right Ear Hearing Loss

Subsequent to the RO's denial of an increased rating in 
November 1998, the regulations pertaining to the evaluation 
of hearing loss were revised effective June 10, 1999.  
Schedule for Rating Disabilities; Diseases of the Ear and 
Other Sense Organs, 64 Fed. Reg. 25,202 (1999) (codified at 
38 C.F.R. § 4.85-4.87).  Because the veteran's appeal was 
filed prior to the change in the regulations, he is entitled 
to the application of the version more favorable to him.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The Board 
notes, however, that in comparing the rating criteria for 
evaluating hearing loss in the old and revised regulations, 
as those regulations pertain to the facts of this case, no 
material change in the rating criteria is shown.  In 
addition, the RO applied the revised rating criteria in the 
February 2001 supplemental statement of the case.  The Board 
finds, therefore, that it can consider the revised 
regulations in evaluating the right ear hearing loss without 
prejudice to the veteran.  Bernard v Brown, 4 Vet. App. 384 
(1993).

Evaluations of unilateral defective hearing range from non-
compensable to 10 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by puretone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 cycles per second 
(Hertz).  To evaluate the degree of disability from defective 
hearing, the rating schedule establishes eleven auditory 
acuity levels from Level I for essentially normal acuity 
through Level XI for profound deafness. 38 C.F.R. §§ 4.85, 
Diagnostic Code 6100.

In situations where service connection has been granted only 
for defective hearing involving one ear, the hearing acuity 
of the non-service-connected ear is considered to be normal 
unless the hearing loss in both ears results in total 
deafness.  See Boyer v. West, 11 Vet. App. 477 (1998), aff'd 
on reh'g, 12 Vet. App. 142 (1999); 38 C.F.R. §§ 3.383, 
4.85(f); VAOPGCPREC 32-87.  In such situations, a maximum 
10 percent evaluation is assignable where hearing in the 
service-connected ear is at Level X or XI.  38 C.F.R. § 4.85, 
Diagnostic Code 6100.  Disability ratings for hearing loss 
are derived from a mechanical application of the rating 
schedule to the numeric designations resulting from 
audiometric testing.  See Lendenman v. Principi, 3 Vet. App. 
345 (1992).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000) is 55 decibels or 
more, the Board will determine the Roman numeral designation 
for hearing impairment from either Table VI, based on 
puretone threshold average and speech discrimination, or 
Table VIa, based only on puretone threshold average, 
whichever results in the higher numeral.  38 C.F.R. 
§ 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the Board will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  38 C.F.R. 
§ 4.86(b).

Pertaining to the veteran's claim, the average puretone 
thresholds in the right ear ranged from 61 to 66 decibels, 
and the speech recognition scores ranged from 92 to 
96 percent.  The hearing loss in the left ear cannot be 
considered in determining the appropriate rating because the 
left ear hearing loss is not shown to be related to service, 
and does not result in total deafness.  38 C.F.R. §§ 3.383, 
4.85(f).  A non-compensable rating is assigned for unilateral 
defective hearing where the puretone threshold average ranges 
from zero to 73 decibels, with speech recognition ability 
that ranges from 92 to 100 percent correct.  38 C.F.R. 
§ 4.85, Diagnostic Code 6100.  The audiometric testing does 
not show that the puretone threshold at each relevant Hertz 
level is 55 decibels or more, or that the puretone threshold 
is 30 decibels or less at 1000 Hertz, and 70 decibels or more 
at 2000 Hertz.  38 C.F.R. § 4.86.  The Board finds, 
therefore, that the criteria for a compensable disability 
rating are not met.

Painful Left Knee

The service-connected left knee disability is manifested by 
complaints of pain and stiffness, tenderness, reduced 
strength, crepitus, and range of motion from three to 
78 degrees, with no objective evidence of instability.  The 
normal range of motion of the knee is from zero degrees of 
extension to 130 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.  

The Board notes that an X-ray study of the knee in April 2000 
revealed evidence of osteoarthritis in the knee.  Dr. Gordon 
provided the opinion, however, that because there was no 
evidence of osteoarthritis on prior X-ray studies, the 
osteoarthritis was due to aging and not related to the in-
service trauma.  There is no evidence to the contrary.  The 
Board finds, therefore, that the arthritis is not a 
manifestation of the service-connected disability.

With the grant of service connection in February 1973, the RO 
evaluated the "bruise of left knee cap" as an unlisted 
musculoskeletal disorder.  38 C.F.R. § 4.27.  With the new 
description of the disability as "a painful left knee with 
large effusion and medial joint line tenderness" and 
assignment of the 10 percent rating in May 1998, the RO 
evaluated the disability as an "other impairment of the knee 
with recurrent subluxation or lateral instability" in 
accordance with Diagnostic Code 5257.  Diagnostic Code 5257 
provides a 10 percent disability rating for slight 
impairment, a 20 percent rating for moderate impairment, and 
a 30 percent rating for severe impairment.  38 C.F.R. 
§ 4.71a.

In accordance with Diagnostic Code 5257, a rating in excess 
of 10 percent is applicable if the knee disability is 
moderate.  Although the veteran has asserted that the left 
knee is unstable, multiple medical examinations have failed 
to reveal any instability in the knee.  The Board finds, 
therefore, that the left knee disability is not manifested by 
any instability, and that the criteria for a rating in excess 
of 10 percent due to instability are not met.

Diagnostic Code 5260 for limitation of flexion of the leg 
provides a non-compensable rating if flexion is limited to 
60 degrees, a 10 percent rating where flexion is limited to 
45 degrees, a 20 percent rating where flexion is limited to 
30 degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees.  Diagnostic Code 5261 for limitation 
of extension of the leg provides a non-compensable rating if 
extension is limited to five degrees, a 10 percent rating if 
limited to 10 degrees, a 20 percent rating if limited to 
15 degrees, a 30 percent rating if limited to 20 degrees, a 
40 percent rating if limited to 30 degrees, and a 50 percent 
rating if limited to 45 degrees.  38 C.F.R. § 4.71a.

The evidence shows that the most conservative range of motion 
of the left knee is from three degrees short of full 
extension to 78 degrees of flexion.  In accordance with 
Diagnostic Codes 5260 and 5261, a disability rating in excess 
of 10 percent is warranted if flexion of the knee is limited 
to 30 degrees or if extension is limited to 15 degrees.  The 
evidence does not show that these criteria are met.  The 
Board finds, therefore, that an increased rating based on 
limited motion of the knee is not warranted.

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The symptoms of 
the left knee disability include pain, reduced strength, and 
limited endurance.  In the absence of any instability in the 
knee, the Board finds that the subjective manifestations of 
pain, reduced strength, and limited endurance are 
appropriately compensated by the 10 percent rating that has 
been assigned pursuant to Diagnostic Code 5257.  The Board 
does not find that the functional limitations are comparable 
to limitation of flexion to 30 degrees or limitation of 
extension to 15 degrees, which are the only objective 
criteria for establishing a 20 percent rating for a knee 
disability.  38 C.F.R. § 4.71a.

For the reasons shown above the Board has determined that the 
preponderance of the evidence is against the claim of 
entitlement to a disability rating in excess of 10 percent 
for a painful left knee with large effusion and medial joint 
line tenderness.

Low Back Strain

Diagnostic Code 5295 pertaining to lumbosacral strain 
provides a 40 percent evaluation for severe lumbosacral 
strain characterized by listing of the whole spine to one 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteoarthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  A 20 percent evaluation applies if the 
symptoms are muscle spasm on extreme forward bending, loss of 
lateral spine motion unilateral, in standing position.  A 10 
percent evaluation applies if the symptoms consist of 
characteristic pain on motion.  A non-compensable evaluation 
applies if the disorder results only in slight subjective 
symptoms.  38 C.F.R. § 4.71a.

The evidence shows that prior to the veteran entering active 
service, he had a congenital defect of the L5 vertebra 
manifested by spondylolysis.  In addition to the congenital 
defect, while in service he incurred a low back sprain, which 
may or may not have been acute and transitory in nature.  
With the exception of the treatment record dated in November 
1998, none of the medical evidence since November 1972 
attributes the veteran's low back complaints to a strain or 
sprain.  The diagnosis of low back strain in November 1972 
was based on the veteran's subjective complaints, in that the 
examination showed no abnormalities, and was rendered prior 
to consideration of the X-ray study that showed the 
congenital spondylolysis.  

Regardless of whether the in-service low back sprain was 
chronic in nature, the RO granted service connection for the 
low back sprain and subsequently rated the disability at 
20 percent.  The RO also denied service connection for the 
congenital abnormality.  The evidence shows that since the 
veteran's separation from service he has experienced a 
significant increase in his low back symptoms, which he 
contends warrants a higher rating.  A review of the medical 
evidence, however, leads to the conclusion that the veteran's 
low back disability is due primarily to the non-service 
connected congenital abnormality, and not the service-
connected low back strain.

During the December 1997 examination the veteran reported 
that his back became symptomatic in 1963 following an injury 
during hand to hand combat training.  He did not otherwise 
describe the injury.  Dr. Gordon provided the opinion that 
the veteran's current low back complaints were due to 
spondylolisthesis, which was a natural progression of the 
pre-service congenital defect.  Dr. Rosenberg was of the 
opinion that although the spondylolisthesis was due to a 
developmental abnormality, the type of injury that the 
veteran claimed to have incurred in 1963 would aggravate or 
accelerate the spondylolisthesis.

Dr. Rosenberg's opinion that the veteran's claimed in-service 
injury aggravated the pre-existing spondylolysis is not 
supported by any contemporaneous evidence showing that the 
injury actually occurred.  The service medical records show 
that although the veteran complained of back pain in April 
1963, he made no reference to having incurred a back injury 
at that time; he reported having been given the diagnosis of 
spondylolysis prior to entering service.  He again complained 
of back ache in May 1964.  Although an X-ray study of the 
lumbosacral spine in April 1963 showed no evidence of 
displacement of the L5 vertebra, Grade I spondylolisthesis 
was shown by X-ray study in May 1964.  The displacement was 
documented prior to his complaint of back pain after falling 
out of a window later in May 1964.

Because Dr. Rosenberg's opinion is based on the veteran's 
reported history, which is not supported by the 
contemporaneous evidence, it is of low probative value.  See 
Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (the Board is 
not required to accept doctors' opinions that are based on 
the veteran's recitation of medical history).  Dr. Ford 
reviewed the veteran's medical treatment records and the 
claims file and provided the opinion that the pre-existing 
congenital defect had not been aggravated by service, but 
that the veteran's current back complaints were the result of 
the natural progression of the congenital anatomical anomaly.  
Because that opinion was based on review of the relevant 
evidence, and not the veteran's reported history, and is 
supported by an analysis of that evidence, it is of high 
probative value.  Madden v. Gober, 123 F.3d 1477, 1481 (Fed. 
Cir. 1997) (the Board is entitled to discount the weight, 
credibility, and probity of evidence in the light of its own 
inherent characteristics and its relationship to other items 
of evidence).

A disability rating in excess of 20 percent for low back 
sprain is warranted if the disorder is characterized by 
listing of the whole spine to one side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295.  Although the 
medical evidence indicates that the criteria for the 
40 percent rating may be met, the medical evidence also 
indicates that the low back disability is due primarily to 
the non-service connected spondylolisthesis, and not the 
service-connected low back sprain.  In determining the proper 
evaluation for the residuals of a service-connected injury, 
manifestations not resulting from the service connected 
injury cannot be considered.  38 C.F.R. § 4.14.  

Because the evidence does not indicate that the current 
functional limitations imposed by the low back disability are 
the result of a service-connected impairment, the Board finds 
that any low back disability attributable to low back sprain 
is adequately compensated by the 20 percent rating that has 
been assigned.  The Board has determined, therefore, that the 
preponderance of the evidence is against the claim of 
entitlement to a disability rating in excess of 20 percent 
for low back sprain.

Extra-Schedular Consideration

Increased ratings could apply if the case presented an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular criteria.  38 C.F.R. § 3.321(b)(1).  
The Board notes that the veteran has asserted that his 
hearing impairment caused him to give up his profession as an 
attorney, and that his low back disorder prevents him from 
working at least 50 percent of the time.

The VA treatment records indicate that the veteran has been 
provided bilateral hearing aids.  Any affect on his 
employment due to difficulty hearing would, therefore, be 
compensated by the use of hearing aids.  The evidence does 
not show that his right ear hearing loss, left knee disorder, 
or low back sprain have resulted in any hospitalizations.  In 
addition, the evidence does not show that his service-
connected left knee disorder and low back strain, as opposed 
to arthritis of the left knee, peripheral vascular disease, 
or spondylolisthesis and degenerative disc disease of the 
lumbosacral spine, have caused marked interference with 
employment.  In other words, there has been no showing that 
the application of the regular schedular criteria is 
impractical.  The Board finds, therefore, that remand of the 
case to the RO for referral to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
for consideration of an extra-schedular rating is not 
appropriate.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).



ORDER

The claim of entitlement to a compensable disability rating 
for right ear hearing loss is denied.

The claim of entitlement to a disability rating in excess of 
10 percent for a painful left knee with large effusion and 
medial joint line tenderness is denied.

The claim of entitlement to a disability rating in excess of 
20 percent for low back sprain is denied.




		
	N. W. Fabian
	Acting Member, Board of Veterans' Appeals

 

